DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 07/09/2020 and 09/23/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to reflect the updates resulting from the amendments as described in the specification. Discrepancies between the drawings and specification/claims are listed below.
  Fig. 1 of Drawings states "Acceptance Unit" while the Specification and Claims state "Acceptance Circuit".
Fig. 1 of Drawings states "Formal Language Generation Unit" while the Specification and Claims state "Formal Language Generation Circuit".
Fig. 1 of Drawings states "Inference Unit" while the Specification and Claims state "Inference Circuit".
Fig. 1 of Drawings states "Update Unit" while the Specification and Claims state "Update Circuit".
Fig. 2 of Drawings states "Acceptance Unit" while the Specification and Claims state "Acceptance Circuit".
Fig. 2 of Drawings states "Formal Language Generation Unit" while the Specification and Claims state "Formal Language Generation Circuit".
Fig. 2 of Drawings states "Inference Unit" while the Specification and Claims state "Inference Circuit".
Fig. 2 of Drawings states "Update Unit" while the Specification and Claims state "Update Circuit".
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: Failed to fully reflect updates resulting from amendments to Claims. Discrepancies between the specification and claims are listed below.  
In the Example Embodiments, paragraphs 0016 to 0071, applicant failed to update "Acceptance Unit" to "Acceptance Circuit".  Update creates inconsistency and confusion in specification.
In the Example Embodiments, paragraphs 0016 to 0071, applicant failed to update "Formal Language Generation Unit" to "Formal Language Generation Circuit".  Update creates inconsistency and confusion in specification.
In the Example Embodiments, paragraphs 0016 to 0071, applicant failed to update "Inference Unit" to "Inference Circuit".  Update creates inconsistency and confusion in specification.
In the Example Embodiments, paragraphs 0016 to 0071, applicant failed to update "Update Unit" to "Update Circuit".  Update creates inconsistency and confusion in specification.
Appropriate correction is required.

Claim Objections

Claims 1, 2, 5- objected to because of the following informalities:  
In Claims 1, 6 and 11, it is unclear what applicant means by "applying at least one of deductive inference method and abduction method to the queries and a knowledge base". It is unclear which method is being applied. Needs to be corrected to clarify what applicants intends as the invention.
In Claims 2 and 5, the claims state "labels is", needs to be corrected to state "labels are".
In Claim 5, it is unclear what applicant means by "queries from which the queries from which the labels". Needs to be corrected to clarify what applicant intends as the invention.
In Claim 7, the claim states "inferrced" instead of "inferred". Need to correct typo.
In Claim 8, the claim states “conditions that an the”. Need to correct typo.
In Claim 9, the claim states “generated, a the plurality”. Need to correct typo.
Appropriate correction is required.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., (US 2014/0006012 A1) (hereinafter Zhou) in view of Ao et al., ("A Scientific Inquiry fusion theory for high-level information fusion") (hereinafter Ao), in further view of Block et al., (US 2017/0140290 Al) (hereinafter Block).
Regarding Claim 1: Zhou discloses an information processing apparatus comprising: 
an acceptance for accepting circuit configured to accept at least one of texts written in a natural language and at least one of labels written in a formal language for the texts; Zhou discloses receiving (accepting) questions in natural language and performing analysis to predict formal language question and answer types (labels) byway of a rules-based heuristic approach, a classifier trained offline using machine learning or a combination of the two.  Zhou discloses extracting (accepting) natural language questions via words, base noun-phrases, sentences, named entities, quotations, paraphrases and facts that correspond to one or more of the following: chunking, sentence boundary detection, sentence pattern detection, parsing, named entity detection, part-of-speech tagging, and tokenization based on grammar analysis of the natural language (Zhou ¶0016-0018, in ¶0017 Zhou states “In some embodiments, Question Understanding includes analysis of the natural language question to predict a question type and an answer type. Question type may include a factoid type (e.g., "What is the capital of Bulgaria?"), a definition type (e.g., "What does 'ambidextrous' mean?"), a puzzle type ( e.g., "What words can I spell with the letters BYONGEO"), a mathematics type ( e.g., "What are the lowest ten happy numbers?"), or any other type of question. Answer types may include a person, a location, a time/date, a quantity, an event, an organism (e.g., animal, plant, etc.), an object, a concept, or any other answer type. In some embodiments, a lexical answer type (LAT) may also be predicted. The LAT may be more specific and/or may be a subset of the answer type. For example, a question with answer type "person" may have a LAT of "composer." Prediction of question type, answer type, and/or LAT may use a rules-based heuristic approach, a classifier trained offline (e.g., prior to receiving the natural language question online) using machine learning, or a combination of these two approaches. In the example of FIG. 1, the natural language question 102 has a question type 104 of factoid type, an answer type 106 of person, and a LAT 108 of composer”; ¶0018 Zhou further states “Question Understanding may also include the extraction of query units from the natural language question. Query units may include one or more of the following: words, base noun-phrases, sentences, named entities, quotations, paraphrases (e.g., reformulations based on synonyms, hypernyms, and the like), and facts. Query units may be extracted using a grammar-based analysis of the natural language question, including one or more of the following: chunking, sentence boundary detection, sentence pattern detection, parsing, named entity detection, part-of-speech tagging, and tokenization. In the example shown in FIG. 1, natural language question 102 includes query units 110 such as words (e.g., "shortly," "Gretchen," "composer," etc.), noun-phrases ( e.g., "composer met Beethoven," "torchbearer at his funeral," etc.), named entities (e.g., "Gretchen am Spinnrade," "Beethoven," etc.), quotations (e.g., '"Gretchen am Spinnrade"'), and paraphrases (e.g., rewording composer to "musician," "artist," and so forth).”);
a formal language generation circuit configured to generate at least one of queries written in the formal language for the texts by using a pre-trained machine learning model and the texts; Zhou discloses the generation of one or more queries by using a machine learning system that has been trained and predefined offline (Zhou ¶0019, in ¶0019 Zhou states “to generate one or more search queries for gathering evidence to determine an answer to the natural language question. In some embodiments, the extracted query units as well as the question type, answer type, and/or LAT are applied to one or more query generation templates to generate a set of candidate queries. The candidate queries may be ranked using a ranker trained offline using an unsupervised or supervised machine learning technique such as support vector machine (SVM). In some embodiments, a predefined number N (e.g., 25) of the top ranked queries are sent to be executed by one or more web search engines such as Microsoft Bing®.”).

However, Zhou fails to explicitly disclose the claimed:
an inference circuit configured to automatically infer at least one of inference results written in the formal language by applying at least one of deductive inference method and abduction method to the queries and a knowledge base;
an update circuit configured to update the model such that the at least one of inference results that matches the labels is likely to be obtained through the inference performed by the inference circuit.

However, in an analogous art, Ao discloses:
an inference circuit configured to automatically infer at least one of inference results written in the formal language by applying at least one of deductive inference method and abduction method to the queries and a knowledge base; Ao discloses producing formal language inference results by applying inference methodologies consisting of abduction, deduction (deductive) and induction to the queries and data coupled with utilizing, evaluating and updating the present knowledge base from examples and hypotheses to further train, improve and build-up the models (Ao Fig. 5, section IV, para C, pg. 6 and section III, para B, pg. 3; on pg.6 states “Similarly for Markov Logic Networks, in Step (2), Abduction (MAP/MPE) finds the most likely state of the world in accordance with Eq. (11). In Step 3, Deduction computes the probability of a formula. In Step (4), Induction performs parameter learning with Eq. (12) and structure learning in accordance with Eq. (14), or by Inductive logic programming. Note again that, the three stages of scientific inquiry inferences, Explanation, Prediction and Generalisation together with Observation form a fusion process cycle, while Evaluation leads the fusion process into the next cycle. As the fusion process continues, the fusion models, KB (parameters models λ and structural models Ms) are built-up and improved.)”. 
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Ao in the computer device of Zhou, because this would allow the utilization of deductive and abduction inference methodologies, in-conjunction with extracting and updating knowledge bases to further improve and build-up the parameter, structural models and data fusion models trained by machine learning (Ao Fig. 5, section IV, para C, pg. 6).

Zhou, in view of Ao, discloses an inference circuit configured to automatically infer at least one of inference results written in the formal language by applying at least one of deductive inference method and abduction method to the queries and a knowledge base.  However, Zhou, in view of Ao, fails to explicitly disclose the claimed, an update circuit configured to update the model such that an the at least one of inference results that matches the labels is likely to be obtained through the inference performed by the inference circuit.

However, in an analogous art, Block discloses:
an update circuit configured to update the model such that an the at least one of inference results that matches the labels is likely to be obtained through the inference performed by the inference circuit; Block dynamically (automatically) updating the statistical model and QA System based on the matching of weighted scores from reasoning algorithms (inference results) to terms and synonyms (labels) (Block ¶0063, “In the synthesis stage 360, the large number of scores generated by the various reasoning algorithms are synthesized into confidence scores or confidence measures for the various hypotheses. This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated. For example, the weights for scores generated by algorithms that identify exactly matching terms and synonym may be set relatively higher than other algorithms that are evaluating publication dates for evidence passages. The weights themselves may be specified by subject matter experts or learned through machine learning processes that evaluate the significance of characteristics evidence passages and their relative importance to overall candidate answer generation.”).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Block in the computer device of Zhou, in view of Ao, because this would allow the querying system and statistical model to be dynamically (automatically) updated and trained based on matched results and terms according to the important weight scores derived from machine learning or subject matter experts (Block ¶0063).

Regarding Claim 2: Zhou, in view of Ao and further in view of Block, further discloses the information processing apparatus according to claim 1, wherein the inference circuit is configured to calculate a probability that the labels is obtained from the at least one of queries by executing probabilistic inference (Zhou ¶0047, Ao Fig. 5 and section IV, para B, pg. 5), and the update circuit is configured to update the model such that the probability that is calculated by the inference circuit is increased (Zhou ¶0047, Ao Fig. 5 and section IV, para B-C, pg. 5-6).

Regarding Claim 3: Zhou, in view of Ao and further in view of Block, further discloses the information processing apparatus according to claim 1, wherein the labels include a plurality of expressions written in a formal language (Zhou ¶0055-0056), and the update circuit is configured to update, in response to a condition that an the at least one of inference results that matches at least one expression out of the plurality of expressions included in the labels is obtained through the inference performed by the inference circuit, the model such that the at least one of inference results that matches the at least one expression is likely to be obtained through the inference performed by the inference circuit (Zhou ¶0055-0056).

Regarding Claim 4: Zhou, in view of Ao and further in view of Block, further discloses the information processing apparatus according to claim 1, wherein the formal language generation circuit is configured to generate queries for each texts accepted by the acceptance circuit (Zhou ¶0019), and the inference circuit is configured to inference the at least one of inference results on the queries generated for each piece of texts (Zhou ¶0021-0022, Ao Fig. 5 and section IV, para C, pg. 6).

Regarding Claim 5: Zhou, in view of Ao and further in view of Block, further discloses the information processing apparatus according to claim 1, wherein the update circuit is configured to update, in response to a condition that the inference circuit obtains the at least one of inference results that matches the model, the model such that the queries from which the queries from which the labels is obtained is likely to be generated by the formal language generation circuit (Block ¶0063 and Zhou ¶0062).

Regarding Claim 6: Zhou discloses an information processing method comprising: 
accepting at least one of texts written in a natural language and at least one of labels written in a formal language for the texts; Zhou discloses receiving (accepting) questions in natural language and performing analysis to predict formal language question and answer types (labels) byway of a rules-based heuristic approach, a classifier trained offline using machine learning or a combination of the two.  Zhou discloses extracting (accepting) natural language questions via words, base noun-phrases, sentences, named entities, quotations, paraphrases and facts that correspond to one or more of the following: chunking, sentence boundary detection, sentence pattern detection, parsing, named entity detection, part-of-speech tagging, and tokenization based on grammar analysis of the natural language (Zhou ¶0016-0018, in ¶0017 Zhou states “In some embodiments, Question Understanding includes analysis of the natural language question to predict a question type and an answer type. Question type may include a factoid type (e.g., "What is the capital of Bulgaria?"), a definition type (e.g., "What does 'ambidextrous' mean?"), a puzzle type ( e.g., "What words can I spell with the letters BYONGEO"), a mathematics type ( e.g., "What are the lowest ten happy numbers?"), or any other type of question. Answer types may include a person, a location, a time/date, a quantity, an event, an organism (e.g., animal, plant, etc.), an object, a concept, or any other answer type. In some embodiments, a lexical answer type (LAT) may also be predicted. The LAT may be more specific and/or may be a subset of the answer type. For example, a question with answer type "person" may have a LAT of "composer." Prediction of question type, answer type, and/or LAT may use a rules-based heuristic approach, a classifier trained offline (e.g., prior to receiving the natural language question online) using machine learning, or a combination of these two approaches. In the example of FIG. 1, the natural language question 102 has a question type 104 of factoid type, an answer type 106 of person, and a LAT 108 of composer”; ¶0018 Zhou further states “Question Understanding may also include the extraction of query units from the natural language question. Query units may include one or more of the following: words, base noun-phrases, sentences, named entities, quotations, paraphrases (e.g., reformulations based on synonyms, hypernyms, and the like), and facts. Query units may be extracted using a grammar-based analysis of the natural language question, including one or more of the following: chunking, sentence boundary detection, sentence pattern detection, parsing, named entity detection, part-of-speech tagging, and tokenization. In the example shown in FIG. 1, natural language question 102 includes query units 110 such as words (e.g., "shortly," "Gretchen," "composer," etc.), noun-phrases ( e.g., "composer met Beethoven," "torchbearer at his funeral," etc.), named entities (e.g., "Gretchen am Spinnrade," "Beethoven," etc.), quotations (e.g., '"Gretchen am Spinnrade"'), and paraphrases (e.g., rewording composer to "musician," "artist," and so forth).”);
generating at least one of queries written in the formal language for the texts by using a pre-trained machine learning model and the texts; Zhou discloses the generation of one or more queries by using a machine learning system that has been trained and predefined offline (Zhou ¶0019, in ¶0019 Zhou states “to generate one or more search queries for gathering evidence to determine an answer to the natural language question. In some embodiments, the extracted query units as well as the question type, answer type, and/or LAT are applied to one or more query generation templates to generate a set of candidate queries. The candidate queries may be ranked using a ranker trained offline using an unsupervised or supervised machine learning technique such as support vector machine (SVM). In some embodiments, a predefined number N (e.g., 25) of the top ranked queries are sent to be executed by one or more web search engines such as Microsoft Bing®.”).

However, Zhou fails to explicitly disclose the claimed:
automatically inferring at least one of inference results written in the formal language by applying at least one of deductive inference method and abduction method to the queries and a knowledge base;
automatically updating the model such that the at least one of inference results that matches the labels is likely to be obtained through the automatically inferring.

However, in an analogous art, Ao discloses:
automatically inferring at least one of inference results written in the formal language by applying at least one of deductive inference method and abduction method to the queries and a knowledge base; Ao discloses producing formal language inference results by applying inference methodologies consisting of abduction, deduction (deductive) and induction to the queries and data coupled with utilizing, evaluating and updating the present knowledge base from examples and hypotheses to further train, improve and build-up the models (Ao Fig. 5, section IV, para C, pg. 6 and section III, para B, pg. 3; on pg.6 states “Similarly for Markov Logic Networks, in Step (2), Abduction (MAP/MPE) finds the most likely state of the world in accordance with Eq. (11). In Step 3, Deduction computes the probability of a formula. In Step (4), Induction performs parameter learning with Eq. (12) and structure learning in accordance with Eq. (14), or by Inductive logic programming. Note again that, the three stages of scientific inquiry inferences, Explanation, Prediction and Generalisation together with Observation form a fusion process cycle, while Evaluation leads the fusion process into the next cycle. As the fusion process continues, the fusion models, KB (parameters models λ and structural models Ms) are built-up and improved.)”. 
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Ao in the computer device of Zhou, because this would allow the utilization of deductive and abduction inference methodologies, in-conjunction with extracting and updating knowledge bases to further improve and build-up the parameter, structural models and data fusion models trained by machine learning (Ao Fig. 5, section IV, para C, pg. 6).

Zhou, in view of Ao, discloses an inference circuit configured to automatically infer at least one of inference results written in the formal language by applying at least one of deductive inference method and abduction method to the queries and a knowledge base.  However, Zhou, in view of Ao, fails to explicitly disclose the claimed, automatically updating the model such that the at least one of inference results that matches the labels is likely to be obtained through the automatically inferring.

However, in an analogous art, Block discloses:
automatically updating the model such that the at least one of inference results that matches the labels is likely to be obtained through the automatically inferring; Block dynamically (automatically) updating the statistical model and QA System based on the matching of weighted scores from reasoning algorithms (inference results) to terms and synonyms (labels) (Block ¶0063, “In the synthesis stage 360, the large number of scores generated by the various reasoning algorithms are synthesized into confidence scores or confidence measures for the various hypotheses. This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated. For example, the weights for scores generated by algorithms that identify exactly matching terms and synonym may be set relatively higher than other algorithms that are evaluating publication dates for evidence passages. The weights themselves may be specified by subject matter experts or learned through machine learning processes that evaluate the significance of characteristics evidence passages and their relative importance to overall candidate answer generation.”).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Block in the computer device of Zhou, in view of Ao, because this would allow the querying system and statistical model to be dynamically (automatically) updated and trained based on matched results and terms according to the important weight scores derived from machine learning or subject matter experts (Block ¶0063).

Regarding Claim 7: Zhou, in view of Ao and further in view of Block, further discloses the information processing method according to claim 6, wherein, when the at least one of inference results is inferrced, a probability that the labels is obtained from the at least one of queries is calculated by executing probabilistic inference (Zhou ¶0047, Ao Fig. 5 and section IV, para B, pg. 5), and when the model is updated, the model is updated such that the probability is increased (Zhou ¶0047, Ao Fig. 5 and section IV, para B-C, pg. 5-6).

Regarding Claim 8: Zhou, in view of Ao and further in view of Block, further discloses the information processing method according to claim 6, wherein the labels include a plurality of expressions written in a formal language (Zhou ¶0055-0056), and when the model is updated, the model is updated such that the at least one of inference results that matches the at least one expression is likely to be obtained through the automatically inferring, in response to a condition that an the at least one of inference results that matches at least one expression out of the plurality of expressions included in the labels is obtained through the automatically inferring. (Zhou ¶0055-0056).

Regarding Claim 9: Zhou, in view of Ao and further in view of Block, further discloses the information processing apparatus according to claim 6, wherein texts in the natural language are accepted (Zhou ¶0016), when a plurality of queries are generated, a the plurality of queries are generated for each texts (Zhou ¶0019); and when the at least one of inference results is inferred, the at least one of inference results is inferred on the plurality of queries generated for each texts (Zhou ¶0021-0022, Ao Fig. 5 and section IV, para C, pg. 6).

Regarding Claim 10: Zhou, in view of Ao and further in view of Block, further discloses the information processing method according to claim 6, wherein, when the model is updated, the model is updated such that the queries from which the at least one of inference results that matches the labels is obtained is likely to be generated, in response to a condition that an the at least one of inference results that matches the labels is obtained (Block ¶0063 and Zhou ¶0062).

Regarding Claim 11: Zhou discloses a computer readable non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer to carry out (Zhou ¶0033): accepting at least one of texts written in a natural language and at least one of labels written in a formal language for the texts; Zhou discloses receiving (accepting) questions in natural language and performing analysis to predict formal language question and answer types (labels) byway of a rules-based heuristic approach, a classifier trained offline using machine learning or a combination of the two.  Zhou discloses extracting (accepting) natural language questions via words, base noun-phrases, sentences, named entities, quotations, paraphrases and facts that correspond to one or more of the following: chunking, sentence boundary detection, sentence pattern detection, parsing, named entity detection, part-of-speech tagging, and tokenization based on grammar analysis of the natural language (Zhou ¶0016-0018, in ¶0017 Zhou states “In some embodiments, Question Understanding includes analysis of the natural language question to predict a question type and an answer type. Question type may include a factoid type (e.g., "What is the capital of Bulgaria?"), a definition type (e.g., "What does 'ambidextrous' mean?"), a puzzle type ( e.g., "What words can I spell with the letters BYONGEO"), a mathematics type ( e.g., "What are the lowest ten happy numbers?"), or any other type of question. Answer types may include a person, a location, a time/date, a quantity, an event, an organism (e.g., animal, plant, etc.), an object, a concept, or any other answer type. In some embodiments, a lexical answer type (LAT) may also be predicted. The LAT may be more specific and/or may be a subset of the answer type. For example, a question with answer type "person" may have a LAT of "composer." Prediction of question type, answer type, and/or LAT may use a rules-based heuristic approach, a classifier trained offline (e.g., prior to receiving the natural language question online) using machine learning, or a combination of these two approaches. In the example of FIG. 1, the natural language question 102 has a question type 104 of factoid type, an answer type 106 of person, and a LAT 108 of composer”; ¶0018 Zhou further states “Question Understanding may also include the extraction of query units from the natural language question. Query units may include one or more of the following: words, base noun-phrases, sentences, named entities, quotations, paraphrases (e.g., reformulations based on synonyms, hypernyms, and the like), and facts. Query units may be extracted using a grammar-based analysis of the natural language question, including one or more of the following: chunking, sentence boundary detection, sentence pattern detection, parsing, named entity detection, part-of-speech tagging, and tokenization. In the example shown in FIG. 1, natural language question 102 includes query units 110 such as words (e.g., "shortly," "Gretchen," "composer," etc.), noun-phrases ( e.g., "composer met Beethoven," "torchbearer at his funeral," etc.), named entities (e.g., "Gretchen am Spinnrade," "Beethoven," etc.), quotations (e.g., '"Gretchen am Spinnrade"'), and paraphrases (e.g., rewording composer to "musician," "artist," and so forth).”);
generating at least one of queries written in the formal language for the texts by using a pre-trained machine learning model and the texts; Zhou discloses the generation of one or more queries by using a machine learning system that has been trained and predefined offline (Zhou ¶0019, in ¶0019 Zhou states “to generate one or more search queries for gathering evidence to determine an answer to the natural language question. In some embodiments, the extracted query units as well as the question type, answer type, and/or LAT are applied to one or more query generation templates to generate a set of candidate queries. The candidate queries may be ranked using a ranker trained offline using an unsupervised or supervised machine learning technique such as support vector machine (SVM). In some embodiments, a predefined number N (e.g., 25) of the top ranked queries are sent to be executed by one or more web search engines such as Microsoft Bing®.”).

However, Zhou fails to explicitly disclose the claimed:
automatically inferring at least one of inference results written in the formal language by applying at least one of deductive inference method and abduction method to the queries and a knowledge base;
automatically updating the model such that the at least one of inference results that matches the labels is likely to be obtained through the automatically inferring.

However, in an analogous art, Ao discloses:
automatically inferring at least one of inference results written in the formal language by applying at least one of deductive inference method and abduction method to the queries and a knowledge base; Ao discloses producing formal language inference results by applying inference methodologies consisting of abduction, deduction (deductive) and induction to the queries and data coupled with utilizing, evaluating and updating the present knowledge base from examples and hypotheses to further train, improve and build-up the models (Ao Fig. 5, section IV, para C, pg. 6 and section III, para B, pg. 3; on pg.6 states “Similarly for Markov Logic Networks, in Step (2), Abduction (MAP/MPE) finds the most likely state of the world in accordance with Eq. (11). In Step 3, Deduction computes the probability of a formula. In Step (4), Induction performs parameter learning with Eq. (12) and structure learning in accordance with Eq. (14), or by Inductive logic programming. Note again that, the three stages of scientific inquiry inferences, Explanation, Prediction and Generalisation together with Observation form a fusion process cycle, while Evaluation leads the fusion process into the next cycle. As the fusion process continues, the fusion models, KB (parameters models λ and structural models Ms) are built-up and improved.)”. 
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Ao in the computer device of Zhou, because this would allow the utilization of deductive and abduction inference methodologies, in-conjunction with extracting and updating knowledge bases to further improve and build-up the parameter, structural models and data fusion models trained by machine learning (Ao Fig. 5, section IV, para C, pg. 6).

Zhou, in view of Ao, discloses an inference circuit configured to automatically infer at least one of inference results written in the formal language by applying at least one of deductive inference method and abduction method to the queries and a knowledge base.  However, Zhou, in view of Ao, fails to explicitly disclose the claimed, automatically updating the model such that the at least one of inference results that matches the labels is likely to be obtained through the automatically inferring.

However, in an analogous art, Block discloses:
automatically updating the model such that the at least one of inference results that matches the labels is likely to be obtained through the automatically inferring; Block dynamically (automatically) updating the statistical model and QA System based on the matching of weighted scores from reasoning algorithms (inference results) to terms and synonyms (labels) (Block ¶0063, “In the synthesis stage 360, the large number of scores generated by the various reasoning algorithms are synthesized into confidence scores or confidence measures for the various hypotheses. This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated. For example, the weights for scores generated by algorithms that identify exactly matching terms and synonym may be set relatively higher than other algorithms that are evaluating publication dates for evidence passages. The weights themselves may be specified by subject matter experts or learned through machine learning processes that evaluate the significance of characteristics evidence passages and their relative importance to overall candidate answer generation.”).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Block in the computer device of Zhou, in view of Ao, because this would allow the querying system and statistical model to be dynamically (automatically) updated and trained based on matched results and terms according to the important weight scores derived from machine learning or subject matter experts (Block ¶0063).

Regarding Claim 12: Zhou, in view of Ao and further in view of Block, further discloses the non-transitory computer-readable recording medium according to claim 11, wherein, when the at least one of inference results is inferrced, a probability that the labels is obtained from the at least one of queries is calculated by executing probabilistic inference (Zhou ¶0047, Ao Fig. 5 and section IV, para B, pg. 5), and when the model is updated, the model is updated such that the probability is increased (Zhou ¶0047, Ao Fig. 5 and section IV, para B-C, pg. 5-6).

Regarding Claim 13: Zhou, in view of Ao and further in view of Block, further discloses the non-transitory computer-readable recording medium according to claim 11, wherein the labels include a plurality of expressions written in a formal language (Zhou ¶0055-0056), and when the model is updated, the model is updated such that the at least one of inference results that matches the at least one expression is likely to be obtained through the automatically inferring, in response to a condition that an the at least one of inference results that matches at least one expression out of the plurality of expressions included in the labels is obtained through the automatically inferring. (Zhou ¶0055-0056).

Regarding Claim 14: Zhou, in view of Ao and further in view of Block, further discloses the non-transitory computer-readable recording medium according to claim 11, wherein texts in the natural language are accepted (Zhou ¶0016), when a plurality of queries are generated, a the plurality of queries are generated for each texts (Zhou ¶0019); and when the at least one of inference results is inferred, the at least one of inference results is inferred on the plurality of queries generated for each texts (Zhou ¶0021-0022, Ao Fig. 5 and section IV, para C, pg. 6).

Regarding Claim 15: Zhou, in view of Ao and further in view of Block, further discloses the non-transitory computer-readable recording medium according to claim 11, wherein, when the model is updated, the model is updated such that the queries from which the at least one of inference results that matches the labels is obtained is likely to be generated, in response to a condition that an the at least one of inference results that matches the labels is obtained (Block ¶0063 and Zhou ¶0062).

Regarding Claim 16: Zhou, in view of Ao and further in view of Block, further discloses the information processing apparatus according to claim 1, wherein the update circuit is configured to update the model using machine learning (Block ¶0063).

Regarding Claim 17: Zhou, in view of Ao and further in view of Block, further discloses the information processing method according to claim 6, wherein when the model is automatically updated, the model is updated using machine learning (Block ¶0063).

Regarding Claim 18: Zhou, in view of Ao and further in view of Block, further discloses the non-transitory computer-readable recording medium according to claim 11, wherein when the model is automatically updated, the model is updated using machine learning (Block ¶0063).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.

Brown et al. (US 2017/0154043 Al) discloses a method and system that receives a input user query in a natural language expression, formal language expression or the combination of expressions, performs a query analysis, generates list of answer candidates from structured and unstructured primary sources and a knowledge base, scores the answers utilizing formal language and predictions (inferences) against a machine learning trained model and semantic/lexical analyses, and then ranks the list of answers corresponding to the input queries. 

Motik et al. (US 2011/0320187 Al) discloses a system and method for receiving a natural language (NL) question as input, detecting NL properties (tokens and name entities), mapping the NL question to one or more deductive databased queries (DDB) that capture the NL intent byway of syntactic analysis/semantic parsing, augmenting the DDB query based on matched results, computing one or more result sets of the NL questions using the DDB and inference methodologies, and providing the result set in NL and expressions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                         
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658